Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 16, 2022

                                            No. 04-21-00577-CR

                        IN RE Frediz DE LA CRUZ-DE LA CRUZ, Relator

                                            Original Proceeding 1

                                                   ORDER

       On December 22, 2021, relator filed a petition for writ of mandamus “seeking to compel
the Kinney County Judge to vacate his order firing three appointed judges and denying their control
over their own dockets.” We issued an order requesting a response. The State filed an initial
response on January 4, 2022 and an amended response on January 11, 2022. Relator filed replies
on January 6, 2022 and January 12, 2022. After considering the petition, responses, replies, and
mandamus record, this court concludes relator has not shown he is entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 16, 2022.


                                                                     _____________________________
                                                                     Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 11254CR, styled State of Texas v. Frediz De La Cruz-De La Cruz, pending
in the County Court, Kinney County, Texas, the Honorable Tully Shahan presiding.